Detailed Action
1.	This Office Action is in response to the Applicant’s communication filed on 08/06/2020. In virtue of this communication, claims 1-30 are currently pending in this Office Action.

Notice of Pre-AIA  or AIA  Status
2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
3.	Applicant’s claim for the benefit of a prior-filed application 62/888,264 under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. 

Claim Rejections - 35 USC § 103
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

5.	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4.Considering objective evidence present in the application indicating obviousness or nonobviousness.

6.	Claims 1-30 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. Pub. No.: US 2015/0264655 A1 in view of Marupaduga et al. Patent No.: US 9,706,502 B1, Loehr Pub. No.: US 2019/0082398 A1 and Kim et al. Pub. No.: US 2011/0092217 A1.

Claim 1
Lee discloses a method (fig. 14-16) for wireless communication by a user equipment (UE) (UE in fig. 1, 2A, 3 & 5), comprising: 
detecting a trigger event (S1403 in fig. 14) for power headroom reporting for a first service type or a second service type (par. 0137); and 
transmitting a power headroom report (S1411 or S1417 in fig. 14) for the first service type based at least in part on detecting the trigger event (S1405 in fig. 14 leading to a first type or a second type; as explained in par. 0139, event could be timer expiry or path loss changed by a certain value).
	Although Lee does not explicitly disclose: “a first service type that has a lower latency condition and a higher reliability condition than a second service type”, the claim limitations are considered obvious by the following rationales.
	Firstly, to address the obviousness of the claim limitation “a first service type and a second service type”, it’s important to note that claim does not specifically define what are required to be a first service type and a second service type. In fact, Lee explains that PHR report types in fig. 1 are for PUSCH and the combined PUSCH and PUCCH as first type and second type respectively. What’s more, Lee describes PHR element in fig. 5 containing PH value for type 1 or type 2 and PCell or SCell (herein, types or type associated PCell or Scell could be a service type). In accordance with MPEP 2111, “a first service type” could be reasonably interpreted as Physical Uplink Share Channel transmission, and “a second service type” could be reasonably interpreted as PUSCH and PUCCH transmission. To advance the prosecution, further evidence for service type is provided herein. In particular, Marupaduga teaches that a service type may be determined based on QCI, APN, URL, GBR (lines 13-20 of col. 3; lines 56-60 of col. 6).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify triggering power headroom reporting in a dual connectivity of Lee by providing power headroom timers based on communication service type as taught in Marupaduga. Such a modification would have included power headroom PHR timers to modify the PHR interval rules based on network conditions and the types of communication for the wireless devices so that the required quality of service levels could be correspondingly provided to the various services including voice, messaging, email, game and file sharing as suggested in lines 35-60 of col. 1 and lines 43-55 of col. 2 of Marupaduga. 
	Secondly, to address the claim limitations “a first service type that has a lower latency condition and a higher reliability condition than a second service type”, it’s important to node the claim does not specifically define what are involved in measuring a lower latency condition. In light of specification, the instant disclosure does not describe a specific way involved or required to identify a lower latency condition. It means that measuring latency would be using a method known in the pertinent art. To advance the prosecution, the use of latency condition could be seen in Loehr. In particular, Loehr teaches various services eMBB, URLLC and mMTC and among them that URLLC service could be put on ultra-low latency and high reliability (par. 0050).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify triggering power headroom reporting in a dual connectivity of Lee in view of Marupaduga by providing power headroom report as taught in Loehr. Such a modification would have generated a power headroom report to include various information in medium access control element so that a wireless network could have facilitated simultaneous support of services with vastly different requirements as suggested in par. 0005 & 0050 of Loehr. 
	Alternatively, to consider the obviousness of the claim limitation “a first service type that has a lower latency condition and a higher reliability condition than a second service type”, “a lower latency condition and a higher reliability condition” could be reasonably interpreted as “path loss value” in light of specification. See MPEP 2111. If so, recall that Lee in view of Marupaduga and Loehr discloses PHR report triggered by path loss (Lee, fig. 14) and service types associated with path loss value for PHR report (fig. 5). See MPEP 2111.04, II. Contingent Limitations. Since claim does not specifically define what are involved in measuring latency or path loss, measuring path loss for carriers or service would be enough to reveal the obviousness of the addressing claim limitation. In particular, Kim teaches receiving uplink carriers UL CC configuration from network work (fig. 5, 7 & 9), and measuring path loss of ULCC to trigger a power headroom report (par. 0048, see fig. 10-12 and par. 0065).
	For the above reasons, claim limitations are considered obvious since known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art. See MPEP 2143, KSR Exemplary Rationale F.
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify triggering power headroom reporting in a dual connectivity of Lee in view of Marupaduga and Loehr by providing power headroom reporting as taught in Kim to obtain the claimed invention as specified in the claim. Such a modification would have included a user equipment UE to report eNB a Power Headroom  Report including UE Power Headroom PH with respect to path loss so that the available PH per uplink carrier could be determined for effectively supporting carrier aggregation as suggested in par. 0013-0014 Kim. 

Claim 2
Lee, in view of Marupaduga, Loehr and Kim, discloses the method of claim 1, wherein transmitting the power headroom report comprises: 
transmitting the power headroom report on a first uplink shared channel for the first service type (Lee, S1405-S1407-S1409-S1411 in fig. 15 and par. 0101, Type 1 report assuming PUSCH only transmission on the carrier; Marupaduga, service types in fig. 5;  Loehr, see PH value and path loss value PL for PUSCH in par. 0077 & 0082; therefore, the combined prior art would have rendered the claim obvious).



Claim 3
Lee, in view of Marupaduga, Loehr and Kim, discloses the method of claim 1, further comprising: 
detecting a second trigger event for power headroom reporting for the second service type (Lee, second report type in fig. 14 in view of service types in fig. 5 of Marupaduga; PHR is trigger in 615 in fig. 6 of Kim); and 
refraining from transmitting a second power headroom report for the second service type on an uplink shared channel for the first service type (Loehr, a first uplink grant in 706 in fig. 7 and 712 in fig. 7 and see par. 0087; Kim, PHR triggered for UL CC 1 but PHR report could be transmitted over UL CC 3 although UL grant for UL CC3 in 732 of fig. 7; accordingly, one of ordinary skill in the art would have expected the claim to perform equally well with the combined prior art, see MPEP 2143, KSR Exemplary Rationales F-G).

Claim 4
Lee, in view of Marupaduga, Loehr and Kim, discloses the method of claim 1, wherein transmitting the power headroom report comprises: 
transmitting the power headroom report that indicates a power headroom value calculated for at least one carrier configured for the first service type (Lee, PH level along with type 1 and associated PCell or Scell in fig. 13, and 1301 is PH field, 1305 is PH value, 1307 is power headroom level in par. 0122-0125; Loehr, PH values in fig. 5-6; Kim, PHR contained UL Carrier PHR ID, PH values in 545 in fig. 5, see 640-645 in fig. 6, 745 in fig. 7; and thus, the combined prior art renders the claim obvious).
Claim 5
Lee, in view of Marupaduga, Loehr and Kim, discloses the method of claim 4, wherein the power headroom report does not include a power headroom value calculated for any carrier configured for the second service type and not the first service type (Lee, If fields 1301 & 1305 in fig. 13 indicate values 0, PH field is not reported and PH values for type 1 & 2 are omitted as explained in par. 0122 & 0124 respectively; therefore, the combined prior art reads on the claim).

Claim 6
Lee, in view of Marupaduga, Loehr and Kim, discloses the method of claim 1, further comprising: 
identifying a trigger event configuration for power headroom reporting for the  first service type (Lee, S1405 yielding to a first type in fig. 14 in view fig. 13 of Lee and service types in fig. 5 of Marupaduga; accordingly, the combined prior art renders the claim obvious).

Claim 7
Lee, in view of Marupaduga, Loehr and Kim, discloses the method of claim 6, wherein identifying the trigger event configuration comprises:
receiving, from a base station, the trigger event configuration (Lee, eNB in fig. 1-3; Marupaduga, PHR timer data structure for transmitting PHR based on the values depicted in fig. 5; Kim,  UE receives Uplink carrier configuration and PHR form network in step 515 in fig. 5, 605 in fig. 6, 710 in fig. 7, 805 in fig. 8, and  915 in fig. 9; see base station configuration in fig. 14 for network in fig. 5-9; and thus, the combined prior art reads on the claim).

Claim 8
Lee, in view of Marupaduga, Loehr and Kim, discloses the method of claim 6, wherein identifying the trigger event configuration comprises:
retrieving the trigger event configuration from a storage device of the UE (Lee, checking the event to a first type or a second type in S1405 in fig. 14 requires comparing which requires retrieving, see signaling butter status in par. 0097 & 0100; Marupaduga, other circuit that retrieves and executes operating software from memory device 606 in lines 64-67 of col. 8; Loehr, par. 043 and fig. 2 describes memory 204 for storing program code, related data and other controller algorithms; Kim, Uplink carrier configuration and PHR form network in step 515 in fig. 5, 605 in fig. 6, 710 in fig. 7, 805 in fig. 8, and  915 in fig. 9; accordingly, one of ordinary skill in the art would have expected the claim to perform equally well with the combined prior art, see MPEP 2143, KSR Exemplary Rationales F-G).

Claim 9
Lee, in view of Marupaduga, Loehr and Kim, discloses the method of claim 6, wherein identifying the trigger event configuration comprises: 
identifying the trigger event configuration for the first service type that indicates to detect the trigger event based at least in part on receiving a power boosting functionality configuration or a power boosting functionality reconfiguration for the first service type (Lee, S1405 in fig. 14, and power headroom level in Table 2 in par. 0117 and Table 3 in par. 0128; Marupaduga, service associated path loss for transmit power allowance in fig. 5 and LTE access node in fig. 3a-3b reconfigures a first PHR timer with a second PHR timer values to a first type of WCDs if signal quality meets the performance criteria; Loehr, QoS requirements configures different power control power parameters for service types URLLC and eMBB; since claim does not specifically define what are involved in power boosting functionality configuration, extending report timer of the combined prior art [extending second PHR timer in fig. 3a-3b in Marupaduga] is considered as a parameter in configuration for a power boosting functionality; and thus, the combined prior art at least suggests the claim or renders the claim obvious; see MPEP 2143, Exemplary Rationales A-C). 

Claim 10
Lee, in view of Marupaduga, Loehr and Kim, discloses the method of claim 9, wherein receiving the power boosting functionality configuration or the power boosting functionality reconfiguration comprises: 
receiving a configuration or a reconfiguration of a Radio Resource Control power control parameter or receiving a configuration of an open-loop power control parameter set indication in downlink control information (Lee, RRC configuration or reconfiguration in par. 0053, 0069, 0083; Marupaduga, RRC reconfiguration message for providing timer new values in lines 55-67 of col. 7;  Loehr, par. 0072, open loop power control parameters configured by network unit; Kim, TPC value in fig. 4 and par. 0042; accordingly, teaching mentioned above from the combined prior art renders the claim obvious).
Claim 11
Lee, in view of Marupaduga, Loehr and Kim, discloses the method of claim 6, wherein identifying the trigger event configuration comprises: 
identifying the trigger event configuration for the first service type that indicates to detect the trigger event based at least in part on detecting that the UE lacks sufficient headroom for power boosting for the first service type and based at least in part on detecting that a prohibit timer at the UE has expired (Lee,  S1405 in fig. 14 yielding to a first type of PHR report which explained in par. 0101-0105, and see triggering event 1 in par. 0111 for timer expiring or path loss change dB;  Marupaduga, service types in fig. 5; Kim, path loss in fig. 5-9; accordingly, one of ordinary skill in the art would have expected the claim to perform equally well with the combined prior art, see MPEP 2143, KSR Exemplary Rationales F-G).

Claim 12
Lee, in view of Marupaduga, Loehr and Kim, discloses the method of claim 6, wherein identifying the trigger event configuration comprises: 
identifying the trigger event configuration for the first service type that indicates to detect the trigger event based at least in part on detecting that the UE has transitioned from lacking sufficient headroom for power boosting for the first service type to having sufficient headroom for power boosting for the first service type and based at least in part on detecting that a prohibit timer at the UE has expired (Lee,  S1405 in fig. 14 yielding to a first type of PHR report which explained in par. 0101-0105, and see triggering event 1 in par. 0111 for timer expiring or path loss change dB;  Marupaduga, service types in fig. 5; Kim, path loss in fig. 5-9; accordingly, one of ordinary skill in the art would have expected the claim to perform equally well with the combined prior art, see MPEP 2143, KSR Exemplary Rationales F-G).

Claim 13
Lee, in view of Marupaduga, Loehr and Kim, discloses the method of claim 6, wherein identifying the trigger event configuration comprises: 
identifying the trigger event configuration for the first service type that indicates to detect the trigger event based at least in part on detecting a path loss change that satisfies a path loss threshold for the first service type (Lee, triggering event satisfies as type 1 in S1405 in fig. 14 as explained in par. 0111 & 0139 for event 1 path loss change dB; services in fig. 5 of Marupaduga; Kim, path loss has changed by a value more than a reference in par. 0065; therefore, the combined prior art renders the claim obvious).

Claim 14
Lee, in view of Marupaduga, Loehr and Kim, discloses the method of claim 6, wherein identifying the trigger event configuration comprises:
identifying the trigger event configuration for the first service type that indicates to detect the trigger event based at least in part on detecting that a timer associated with the first service type has expired (Lee,  S1405 in fig. 14 yielding to a first type of PHR report which explained in par. 0101-0105, and see triggering event for type 1 by expiring timer  in par. 0111, 0112, 0115; and thus, the combined prior art reads on the claim).

Claim 15
Lee, in view of Marupaduga, Loehr and Kim, discloses the method of claim 6, wherein identifying the trigger event configuration comprises:
identifying the trigger event configuration for the first service type that indicates to detect the trigger event based at least in part on detecting a second trigger event for power headroom reporting for the second service type (Lee, S1405 in fig. 14 yielding to second type explained in par. 0143 could be based on timer expiry event 2 explained for type 1 in par. 0112 and event 3 explained par. 0113; service types in fig. 5 of Marupaduga; accordingly, one of ordinary skill in the art would have expected the claim to perform equally well with the combined prior art, see MPEP 2143, KSR Exemplary Rationales F-G) .

Claim 16
Lee, in view of Marupaduga, Loehr and Kim, discloses the method of claim 1, wherein transmitting the power headroom report comprises:
transmitting the power headroom report that is associated with power boosting functionality for the first service type (it is to note that “power boosting functionality” to be read as “a power boosting functionality” as not recited in claim 1; since claim does not specifically define what a power boosting functionality is and what are required to be a power boosting functionality, fields 1301, 1305, 1307, 1309 in fig. 13 of Lee could be considered as parameters for a power boosting functionality for first type explained in par. 0122, 0124-0127; and thus, the combined prior art renders the claim obvious).

Claim 17
Lee, in view of Marupaduga, Loehr and Kim, discloses the method of claim 1, wherein transmitting the power headroom report comprises:
transmitting the power headroom report comprising a power headroom value that is calculated based at least in part on a configured power boosting value (Lee, 1305 in fig. 13 and par. 0124 is PH value and PH value is calculated based on equations explained in par. 0102, 0105; herein, a configured power boosting value could be reasonably interpreted as PCMAX or PLDL or P0PUSCH in par. 0102 & 0104 of Lee unless claim further specifically recites what a configured power boosting value is; see MPEP 2111; therefore, the combined prior art renders the claim obvious).

Claim 18
Lee, in view of Marupaduga, Loehr and Kim, discloses the method of claim 1, wherein transmitting the power headroom 2 report comprises: 
transmitting a medium access control (MAC) control element (CE) comprising the power headroom report on a first uplink shared channel for the first service type, a second uplink shared channel for the second service type, or both (Lee, MAC control element in fig. 13, par. 0124, Type 1 PH, V=0 indicates real transmission on PUSCH; par. 0101 for type 1 reflects the power headroom assuming PUSCH transmission on carrier and see fig. 14; accordingly, the combined prior art reads on the claim).



Claim 19
Lee, in view of Marupaduga, Loehr and Kim, discloses the method of claim 1, wherein transmitting the power headroom report comprises: 
transmitting the power headroom report that indicates a power headroom value corresponding to a single carrier (Lee, par. 0101 explains type 1 reporting reflects the power headroom only PUSCH transmission on carrier; see PH values in 1305 in fig. 13 and par. 0124; and thus, the combined prior art renders the claim obvious).

Claim 20
Lee, in view of Marupaduga, Loehr and Kim, discloses the method of claim 1, wherein transmitting the power headroom report comprises: 
transmitting the power headroom report that indicates a plurality of power headroom values that respectively correspond to a plurality of carriers (Lee, type 1 and type 2 reporting in fig. 13 and par. 0124 at least for carriers on PUSCH and PUCCH transmission explained in par. 0101; Loehr, multiple PH values in fig. 5-6; Kim, multi carriers in fig. 5, 7 & 9; accordingly, one of ordinary skill in the art would have expected the claim to perform equally well with the combined prior art, see MPEP 2143, KSR Exemplary Rationales F-G).

Claim 21
Lee, in view of Marupaduga, Loehr and Kim, discloses the method of claim 1, wherein a duration of a timer associated with the first service type is shorter than a duration of a timer associated with the second service type (Lee, a first type or a second type in fig. 14, and timer expires event in par. 0111, 0112 & 0115; Marupaduga, see service types in fig. 5 and timer values; consider fig. 3A-B, a first set of devices, i.e., a first service type, a second set of devices, i.e., a second set of devices could be are GBR WCDS 305 and non-GBR WCDS 306 or vice visa, and lines 10-19 of col. 7 explain that a first set of wireless devices is identified to be provided with a lesser PHR timer than an originally provided PHR timer, a second set of wireless devices may be provided with a higher PHR timer than the originally provided PHR timer; accordingly, one of ordinary skill in the art would have expected the claim to perform equally well with the combined prior art, see MPEP 2143, KSR Exemplary Rationales F-G).

Claim 22
Lee, in view of Marupaduga, Loehr and Kim, discloses the method of claim 1, wherein transmitting the power headroom report comprises:
transmitting the power headroom report that indicates a first power headroom for a first power control loop associated with the first service type and a second power headroom for a second power control loop associated with the second service type (Lee, fig. 13 and fig. 14 for PHR report for a first type and a second type including PH value, PH path and Pmax; services types and path loss, i.e., transmission power requirement in fig. 5 of Marupaduga; Loehr, par. 0072, multiple open loop power control parameters configured by a network unit for URLLC service and eMMB services for different QoS requirements; accordingly, one of ordinary skill in the art would have expected the combine prior art to obtain the claimed invention since known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art, see MPEP 2143, Exemplary Rationale F).

Claim 23
Lee discloses a method (fig. 14-16) for wireless communication by a base station (eNB in fig. 3 and fig. 5 in view of par. 0064), comprising:
a trigger event configuration (S1403 in fig. 14) for power headroom reporting for a first service type or a second service type (par. 0137); and
 receiving, from the UE, a power headroom report for the first service type based at least in part on the trigger event configuration (S1411 in fig. 14, and see par. 0139).
Although Lee does not explicitly disclose: “transmitting, to a user equipment (UE), a trigger event configuration for power headroom reporting for a first service type that has a lower latency condition and a higher reliability condition than a second service type”, claim limitations are considered obvious by the following rationales.
Firstly, to address the claim limitation “transmitting, to a user equipment (UE), a trigger event configuration for power headroom reporting”, initially, it’s to note that claim does not specifically define what a trigger event configuration is and what are involved in a trigger event configuration. Indeed, Lee explains that a base station may exchange control signaling with a user equipment in par. 0067 for UL grant and DL assignment in par. 0068, resource allocation in par. 0069, and use of MAC control message for PBR in par. 0098 & 0101. In particular, Marupaduga teaches transmitting BHR timer to the set of wireless communication devices form LTE Access Node (205 in fig. 2 and see 146 in fig. 1).
Secondly, to address the obviousness of the claim limitation “a first service type and a second service type”, it’s important to note that claim does not specifically define what are required to be a first service type and a second service type. In fact, Lee explains that PHR report types in fig. 1 are for PUSCH and the combined PUSCH and PUCCH as first type and second type respectively. What’s more, Lee describes PHR element in fig. 5 containing PH value for type 1 or type 2 and PCell or SCell (herein, types or type associated PCell or Scell could be a service type). In accordance with MPEP 2111, “a first service type” could be reasonably interpreted as Physical Uplink Share Channel transmission, and “a second service type” could be reasonably interpreted as PUSCH and PUCCH transmission. To advance the prosecution, further evidence for service type is provided herein. In particular, Marupaduga teaches that a service type may be determined based on QCI, APN, URL, GBR (lines 13-20 of col. 3; lines 56-60 of col. 6).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify triggering power headroom reporting in a dual connectivity of Lee by providing power headroom timers based on communication service type as taught in Marupaduga. Such a modification would have included power headroom PHR timers to modify the PHR interval rules based on network conditions and the types of communication for the wireless devices so that the required quality of service levels could be correspondingly provided to the various services including voice, messaging, email, game and file sharing as suggested in lines 35-60 of col. 1 and lines 43-55 of col. 2 of Marupaduga. 
	Thirdly, to address the claim limitations “a first service type that has a lower latency condition and a higher reliability condition than a second service type”, it’s important to node the claim does not specifically define what are involved in measuring a lower latency condition. In light of specification, the instant disclosure does not describe a specific way involved or required to identify a lower latency condition. It means that measuring latency would be using a method known in the pertinent art. To advance the prosecution, the use of latency condition could be seen in Loehr. In particular, Loehr teaches various services eMBB, URLLC and mMTC and among them that URLLC service could be put on ultra-low latency and high reliability (par. 0050).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify triggering power headroom reporting in a dual connectivity of Lee in view of Marupaduga by providing power headroom report as taught in Loehr. Such a modification would have generated a power headroom report to include various information in medium access control element so that a wireless network could have facilitated simultaneous support of services with vastly different requirements as suggested in par. 0005 & 0050 of Loehr. 
	Alternatively, to consider the obviousness of the claim limitation “a first service type that has a lower latency condition and a higher reliability condition than a second service type”, “a lower latency condition and a higher reliability condition” could be reasonably interpreted as “path loss value” in light of specification. See MPEP 2111. If so, recall that Lee in view of Marupaduga and Loehr discloses PHR report triggered by path loss (Lee, fig. 14) and service types associated with path loss value for PHR report (fig. 5). See MPEP 2111.04, II. Contingent Limitations. Since claim does not specifically define what are involved in measuring latency or path loss, measuring path loss for carriers or service would be enough to reveal the obviousness of the addressing claim limitation. In particular, Kim teaches receiving uplink carriers UL CC configuration from network work (fig. 5, 7 & 9), and measuring path loss of ULCC to trigger a power headroom report (par. 0048, see fig. 10-12 and par. 0065). Additionally, Kim teaches carrier configuration including DL carrier info, UL carrier info, and PHR configuration in 715 of fig. 7 [regarding to the claim limitation firstly addressed above].
	For the above reasons, claim limitations are considered obvious since known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art. See MPEP 2143, KSR Exemplary Rationale F.
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify triggering power headroom reporting in a dual connectivity of Lee in view of Marupaduga and Loehr by providing power headroom reporting as taught in Kim to obtain the claimed invention as specified in the claim. Such a modification would have included a user equipment UE to report eNB a Power Headroom  Report including UE Power Headroom PH with respect to path loss so that the available PH per uplink carrier could be determined for effectively supporting carrier aggregation as suggested in par. 0013-0014 Kim. 

Claim 24
Lee in view of Marupaduga, Loehr and Kim, discloses the method of claim 23, wherein receiving the power headroom report comprises:
receiving the power headroom report that indicates a power headroom value calculated for at least one carrier configured for the first service type (Lee, S1411 in fig. 14; PH level along with type 1 and associated PCell or Scell in fig. 13, and 1301 is PH field, 1305 is PH value, 1307 is power headroom level in par. 0122-0125; Loehr, PH values in fig. 5-6; Kim, PHR contained UL Carrier PHR ID, PH values in 545 in fig. 5, see 640-645 in fig. 6, 745 in fig. 7; and thus, the combined prior art renders the claim obvious).

Claim 25
Lee in view of Marupaduga, Loehr and Kim, discloses the method of claim 24, wherein the power headroom report does not include a power headroom value calculated for any carrier configured for the second service type and not the first service type (Lee, If fields 1301 & 1305 in fig. 13 indicate values 0, PH field is not reported and PH values for type 1 & 2 are omitted as explained in par. 0122 & 0124 respectively; service types in fig. 5 of Marupaduga; 715 in fig. 7 of Kim; therefore, the combined prior art reads on the claim).

Claim 26-28
	Claims 26-28 are apparatus claims corresponding to method claims 1, 4 and 5. All of the limitations in claims 26-28 are found reciting the structures for the same scopes of the respective claim limitations in claims 1, 4 and 5. Accordingly, claims 26-28 are considered obvious by the same rationales applied in the rejections of claims 1, 4 and 5 respectively set forth above. Additionally, Lee discloses an apparatus (fig. 1-3) for wireless communication by a user equipment (UE) (UE in fig. 5 in view of par. 0063), comprising: a processor (DSP/microprocessor 110 in fig. 5), memory (flash memory, ROM, SRM 130 and SIM card 125 coupled to DSP 110 in fig. 5) coupled with the processor, and instructions stored in the memory and executable by the processor to cause the apparatus (algorithms or instructions in fig. 14-16 would be programmed or stored in memory 130 of fig. 5 to perform at UE side). 

Claim 29-30
	Claims 29-30 are apparatus claims corresponding to method claims 23-24. All of the limitations in claims 29-30 are found reciting the structures for the same scopes of the respective claim limitations in claims 23-24. Accordingly, claims 29-30 are considered obvious by the same rationales applied in the rejections of claims 23-24 respectively set forth above. Additionally, Lee discloses an apparatus (fig. 1-3) for wireless communication by a base station (network apparatus in fig. 5 in view of par. 0064), comprising: a processor (DSP/microprocessor 110 in fig. 5), memory (flash memory, ROM, SRM 130 and SIM card 125 coupled to DSP 110 in fig. 5) coupled with the processor, and instructions stored in the memory and executable by the processor to cause the apparatus (algorithms or instructions in fig. 14-16 would be programmed or stored in memory 130 of fig. 5 to perform at network side or BS). 

Contact Information
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAN A HTUN whose telephone number is (571)270-3190.
The examiner can normally be reached on Monday - Thursday 7 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jinsong Hu can be reached on 5712723965.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/SAN HTUN/
Primary Examiner, Art Unit 2643